DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyppanen (WO-0176622 A1).
Regarding Claim 11, Hyppanen reference discloses a device for cooling a fine-grained solid, comprising a fluidized bed cooler / heater in which the solid is fluidized with a fluidizing gas and thereby releases energy in the form of heat (Figure 2, numeral 20/40 and Page 12, Lines 32-33 – integrated structure), wherein at least two cyclones connected in parallel are provided within the cooler / heater , whereby the cyclones are arranged such that after the fluidization of the solid the fluidizing gas passes through the cyclones so contained particles are removed (Figures 4-6, numeral 70, 70’, 70”) wherein all cyclones connected in parallel have a common outlet leg for withdrawing the particles from the fluidized bed cooler / heater (Figure 2, numeral 44).
Regarding Claim 12, Hyppanen reference discloses the device according to claim 11, wherein the fluidized bed cooler / heater is divided into at least two different segments which are in fluidic contact with one another (Figure 2, numerals 20 and 40).
Regarding Claim 13, Hyppanen reference discloses the device according to claim 11, wherein at least one cyclone has a tangential inlet (Figures 4-6, numeral 82, 82’).
Regarding Claim 15, Hyppanen reference discloses the device according to claim 11, wherein the outlet leg opens into a collecting container (Figure 2, numeral 52).
Regarding Claim 16, Hyppanen reference discloses the device according to claim 11, wherein the outlet leg opens into a fluidized bed (Figure 2, numeral 54).
Regarding Claim 17, Hyppanen reference discloses the device according to claim 11, wherein the outlet leg opens into the fluidized bed of the fluidized bed cooler / heater established therein during operation (Figure 2, numeral 54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyppanen (WO-0176622 A1) in view of Liu (US Patent No. 8,920,736 B2).
Regarding Claim 14, Hyppanen reference discloses the device according to claim 11 except for the common outlet leg features additional nozzles for fluidizing the separated particles. Liu reference discloses a loop seal for recycling solids from a cyclone and a fluidized bed reactor wherein a plurality of nozzles being provided throughout the dipleg to facilitate the flow of the collected solids (Figure 3, numerals 61). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hyppanen with plurality of nozzles as taught by Liu, since Liu states at column 6, lines 24-35 that such a modification would facilitate the flow of the collected solids.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyppanen (WO-0176622 A1) in view of Karches et al. (WO-2011015503 A1)
Regarding Claims 18 and 19, Hyppanen reference discloses the device according to claim 11 except for the out-let leg opens into a seal pot and/or wherein the outlet leg has a flap. Karches et al. reference discloses a fluidized bed reactor comprising a cyclone with a trickle valve at the lower end of the cyclone downpipe comprising an angled pipe terminator, a loose flap valve (Figures 1 and 2, numerals 7 – trickle valve and 9 – flap). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a trickle valve with flap (can be used as a seal pot) as taught by Karches et al. , since Karches et al. states at Paragraphs [0015] and [0016] that such a modification would reduce or prevent gas bypass therethrough and endure that the cyclone is not flooded by the separated solid.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/              Examiner, Art Unit 1774